DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim limitation(s):
diffusion member for diffusing the light
light emitting section that emits light
light detecting section that detects
holding section that holds
thermal insulation member…restricts movement of heat
has/have been interpreted under 35 U.S.C. 112(f) because it uses/they use generic placeholder(s):
member
section
section
section
member
coupled with functional language:
diffusing
emits
detects
holds
restricts
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder(s) is/are not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) claim(s) %% has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

light shaping diffuser
light source
image sensor
camera unit
rubber, ceramic, or a porous body
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim element(s):
1.	illumination optical system that guides
2.	observation optical system that guides

1.	guides
2.	guides
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f); or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitations “illumination optical system that guides” and “observation optical system that guides” are indefinite as per 112(f) above.
Regarding claim 6, it is unclear as to where the opening for tool insertion actually is.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitations “illumination optical system that guides” and “observation optical system that guides” are indefinite as per 112(f) above.
Regarding claim 3, it is unclear as to how a surface of the mount emits light.
by the light emitting section” when the optical member being described with respect to light detection.
Regarding claim 16, it is unclear as to whether the two orthogonal directions are related to the directions of the previously recited optical axis.
Regarding claim 17, “wide angle” is indefinite because it is unclear as to what is considered “wide”.  The term “substantially” is also indefinite because it is unclear as to how parallel the diffusing member actually is.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cocker (US 2015/0309295, of record).
Regarding claim 1, Cocker discloses a light detecting apparatus comprising: a light emitting section that emits light (Fig. 2: “light source 208”); a light detecting section that detects light from an observation target irradiated with the light emitted by the light emitting section (Fig. 2: “image sensor 213”); a mount section attached to a test subject that includes the observation target (Fig. 2: “base plate 202”; [0036]: “base plate mounted to the test subject”); a holding section that holds the light emitting section and the light detecting section and is detachably attached to the mount section (Fig. 2: “housing 205”; [0039]: “imaging device may further comprise a device body.  The device body may be mounted to the base plate”); an illumination optical system that guides the light emitted by the light emitting section to the observation target (Fig. 2: “light source 208” to “objective 203”); and an observation optical system that guides light from the observation target to the light detecting section (Fig. 2: “objective 203” to “image sensor 213”), wherein the holding section holds the light emitting section and the light detecting section in a manner to secure a relative positional relationship between the light emitting section and the light detecting section (see Fig. 2: “housing 205” secures this positional relationship), a relative positional relationship between the holding section and the mount section is determined by attaching the holding section to the mount section (Fig. 2: “housing 205” is attached to “base plate 202”; [0039]: “device body may be mounted to the base plate”), the illumination optical system includes a diffusion member for diffusing the light emitted by the light emitting section (Fig. 2: “excitation filter 209” provides diffusion), and an angle formed by an optical axis of the illumination optical system and an optical axis of the observation optical system is greater than 0° and less than or equal to 90° (Fig. 2: the axes of “light source 208” and of “image sensor 213” are 90° apart).
Regarding claim 2, Cocker discloses that at least one of the holding section and the mount section includes a positioning section that determines the relative positional relationship between the holding section and the mount section when the holding section is attached to the mount section ([0040]: “attachment of the device body to the base plate”).
Regarding claim 3, Cocker discloses that wherein a cavity or light guiding member penetrating through the mount section is arranged inside the mount section, the light emitting (see Fig. 2: “dichroic 210” directs the emitted light to the observation target and then to the light detection section; [0054], [0055]).
Regarding claim 4, Cocker discloses that a cavity or light guiding member penetrating through the mount section is arranged inside the mount section, the light emitting section is arranged such that the light from the light emitting section passes through the cavity or the light guiding member, is emitted from a surface of the mount section facing the observation target, and arrives at the observation target, and the light detecting section is arranged such that the light from the observation target is incident to the cavity or the light guiding member from the surface of the mount section facing the observation target, passes through the cavity or the light guiding member, and arrives at the light detecting section (see Fig. 2: “dichroic 210” directs the emitted light to the observation target and then to the light detection section; [0054], [0055]).
Regarding claim 5, Cocker discloses that the cavity is arranged inside the mount section, and at least one of the light emitting section and the light detecting section is arranged inside the cavity (see Fig. 2).
(Fig. 3A: “ventilation grid 320”).
Regarding claim 14, Cocker discloses that the mount section is secured to a surface of the test subject that includes the observation target, or at least a portion of the mount section is embedded inside the test subject ([0036]: “base plate of the device may be mounted to the body of the animal”; [0038]).
Regarding claim 17, Cocker discloses that a shape of the light detecting section or the observation target is asymmetrical ([0036]: an “animal” has an asymmetrical shape), an optical axis of the illumination optical system is inclined toward a transverse direction of the light detecting section or the observation target, from an optical axis of the observation optical system (Fig. 2, the optical axis of illumination is transverse to the optical axis of the detection), and the diffusion member is arranged on an optical path of the light emitted by the light emitting section, such that a wide angle direction of the diffusion member is substantially parallel to a longitudinal direction of the light detecting section or the observation target (Fig. 2: the “filter 209” spans a direction that is longitudinal to the light detecting axis).
Regarding claim 18, Cocker discloses that the mass of the light detecting apparatus is less than 1 g ([0015]: “imaging device may weigh less than 2 grams”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claim(s) 7, 9, 15, 16, and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Cocker (US 2015/0309295, of record).
Regarding claim 7, Cocker discloses that the light detecting section detects fluorescent light from the observation target that has been excited by the light emitted by the light emitting section, and the light detecting apparatus further comprises a first optical member that is arranged in an optical path of the fluorescent light from the observation target (Fig. 2: the “image sensor 213” is an optical member).  Cocker does not explicitly discloses that a transmittance for light at a peak wavelength of the fluorescent light from the observation target is greater than a transmittance for light at a peak wavelength of the light emitted by the light emitting section.  However, Cocker teaches fluorescent imaging ([0054]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a higher transmittance at the detector, so as to properly capture the fluorescent signal during detection as opposed to at the light emitting section prior to the generation of the fluorescent signal.
Regarding claim 9, Cocker does not explicitly disclose that the thermal conductivity of a main component of the holding section is greater than a thermal conductivity of a main component of the mount section.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a lower thermal conductivity to a part of the mount section because the mount section is directly attached to the specimen and heat conducting in the direction of the specimen may result in disturbance of the specimen potentially resulting in inaccurate measurements.
([0055]: “the LED 208 may emit light in a predetermined frequency range”).  Cocker does not explicitly disclose that the light source is intermittent nor that the emission is controlled with respect to a temperature of the light emitting section being less than a predetermined value.  However, Cocker teaches that a heat sink device may be used to ensure cooling of the light source ([0064]: “ventilation grid 320”).  Additionally, one having ordinary skill would have found that intermittent emission of light from sources such as the disclosed LED is common and well-known in the art.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the heat management to the activation of the source, as to prevent overheating of the source.
Regarding claim 16, while Cocker does not explicitly disclose that the diffusion member has a different diffusion angle for each of two directions that are orthogonal to each other, one having ordinary skill in the art would have found it obvious that the “filter 209” of Cocker will have different angles of diffusion and that the directions orthogonal to one another will naturally exhibit different diffusion characteristics.
Regarding claim 19, while Cocker does not explicitly disclose that the mass of the light detecting apparatus is less than 1 g, it does teach that the imaging device may weigh less than 2 grams ([0015]).  Since Cocker is directed to miniaturized imaging of biological specimens ([0004]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a weight of less than 3 grams, as to provide flexible .

Claim(s) 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Cocker (US 2015/0309295, of record), as applied to claim 1 above, in view of Hasegawa (US 2006/0238885).
Regarding claim 10, Cocker does not explicitly disclose a thermal insulation member that is arranged between the holding section and the mount section, and restricts movement of heat from the holding section to the mount section.  However, Hasegawa teaches a thermal insulation layer used in a microscope ([0019]: “heat insulating layer 112”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the insulating layer of Hasegaway between the holding and mount section of Cocker, as to provide insulation of heat from adversely affecting the test subject.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793